 

Exhibit 10.35

 

NEITHER THIS SECURITY NOR THE SECURITIES INTO WHICH THIS SECURITY IS EXERCISABLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES
ACT"), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY.

 

FORM OF COMMON STOCK PURCHASE WARRANT

 

To Purchase [___________] Shares of Common Stock of

 

Fortress Biotech, Inc.

 

THIS COMMON STOCK PURCHASE WARRANT (THIS “WARRANT”) CERTIFIES that, for value
received, [__________] (the "Holder"), is entitled, upon the terms and subject
to the limitations on exercise and the conditions hereinafter set forth, at any
time on or after the date hereof (the "Initial Exercise Date") and on or prior
to the close of business on the fifth anniversary of the date hereof (the
"Termination Date") but not thereafter, to subscribe for and purchase from
Fortress Biotech, Inc., a corporation incorporated in the State of Delaware (the
"Company"), up to____________________shares (the "Warrant Shares") of Common
Stock, par value $0.001 per share, of the Company (the "Common Stock"). The
purchase price of one share of Common Stock (the "Exercise Price") under this
Warrant shall be $3.00, subject to adjustment hereunder. The Exercise Price and
the number of Warrant Shares for which the Warrant is exercisable shall be
subject to adjustment as provided herein.

 

1.   Title to Warrant.   Prior to the Termination Date and subject to compliance
with applicable laws and Section 7 of this Warrant, this Warrant and all rights
hereunder are transferable, in whole or in part, at the office or agency of the
Company by the Holder in person or by duly authorized attorney, upon surrender
of this Warrant together with the “Assignment Form” annexed hereto properly
endorsed. The transferee shall sign an investment letter in form and substance
reasonably satisfactory to the Company.

 

2.    Authorization of Shares.   The Company covenants that all Warrant Shares
which may be issued upon the exercise of the purchase rights represented by this
Warrant will, upon exercise of the purchase rights represented by this Warrant,
be duly authorized, validly issued, fully paid and nonassessable and free from
all taxes, liens and charges in respect of the issue thereof (other than taxes
in respect of any transfer occurring contemporaneously with such issue).

 

3.    Exercise of Warrant.

 

(a)    Cash Exercise. Exercise of the purchase rights represented by this
Warrant may be made at any time or times, in whole or in part, on or after the
Initial Exercise Date and on or before the Termination Date by the surrender of
this Warrant and the “Notice of Exercise Form” annexed hereto duly executed, at
the office of the Company (or such other office or agency of the Company as it
may designate by notice in writing to the registered Holder at the address of
such Holder appearing on the books of the Company) and, upon payment of the
Exercise Price of the shares thereby purchased by wire transfer or cashier's
check drawn on a United States bank, if applicable, the Holder shall be entitled
to receive a certificate for the number of Warrant Shares so purchased.
Certificates for shares purchased hereunder shall be delivered to the Holder
within ten (10) business days after the date on which this Warrant shall have
been exercised as aforesaid. This Warrant shall be deemed to have been
exercised, such certificate or certificates shall be deemed to have been issued,
and the Holder or any other person so designated to be named therein shall be
deemed to have become a holder of record of such shares for all purposes, as of
the date the Warrant has been exercised by payment to the Company of the
Exercise Price and all taxes required to be paid by the Holder, if any, pursuant
to Section 5 prior to the issuance of such shares have been paid.

 

 1 

 

 

(b)    Net Issue Exercise. If, as of any date after the Initial Exercise Date
and on or before the Termination Date, there is no effective registration
statement of the Company covering the resale of the Warrant Shares issuable upon
the exercise of this Warrant, the Holder, at its option, may elect (in whole or
in part) on any such date (and only on any such date) to receive Warrant Shares
equal to the value of this Warrant (or the portion thereof being canceled) by
surrender of this Warrant at the principal office of the Company together with
“Notice of Exercise Form” annexed hereto duly executed, in which event the
Company shall issue to the Holder a number of Warrant Shares computed using the
following formula:

 

Y (A-B)

X = ———————

A

 

Where:                   X = the number of Warrant Shares to be issued to the
Holder;

 

Y = the number of Warrant Shares purchasable under this Warrant;

 

A = the Fair Market Value of one Share on the date of determination; and

 

B = the per share Exercise Price (as adjusted to the date of such calculation).

 

For purposes of this Section 3, the per share “Fair Market Value” of the Warrant
Shares shall mean:

 

(i)    If the Company’s Common Stock is publicly traded, the per share fair
market value of the Warrant Shares shall be the average of the closing prices of
the Common Stock as quoted on the Over-the-Counter Bulletin Board, or the
principal exchange on which the Common Stock is listed, in each case for the
fifteen business days ending five business days prior to the date of
determination of fair market value; or

(ii)   If the Company’s Common Stock is not so publicly traded, the per share
fair market value of the Warrant Shares shall be such fair market value as is
determined in good faith by the Board of Directors of the Company after taking
into consideration factors it deems appropriate, including, without limitation,
recent sale and offer prices of the capital stock of the Company in private
transactions negotiated at arm’s length.

 

(c)    If this Warrant shall have been exercised in part, the Company shall, at
the time of delivery of the certificate or certificates representing Warrant
Shares, deliver to the Holder a new Warrant evidencing the rights of the Holder
to purchase the unpurchased Warrant Shares called for by this Warrant, which new
Warrant shall in all other respects be identical with this Warrant.

 

4.   No Fractional Shares or Scrip.   No fractional shares or scrip representing
fractional shares shall be issued upon the exercise of this Warrant. As to any
fraction of a share which Holder would otherwise be entitled to purchase upon
such exercise, the Company shall pay a cash adjustment in respect of such final
fraction in an amount equal to such fraction multiplied by the Exercise Price.

 

 2 

 

 

5.    Charges, Taxes and Expenses.   Issuance of certificates for Warrant Shares
shall be made without charge to the Holder for any issue or transfer tax or
other incidental expense in respect of the issuance of such certificate, all of
which taxes and expenses shall be paid by the Company, and such certificates
shall be issued in the name of the Holder or in such name or names as may be
directed by the Holder; provided, however, that in the event certificates for
Warrant Shares are to be issued in a name other than the name of the Holder,
this Warrant when surrendered for exercise shall be accompanied by the
“Assignment Form” attached hereto duly executed by the Holder; and the Company
may require, as a condition thereto, the payment of a sum sufficient to
reimburse it for any transfer tax incidental thereto.

 

6.    Closing of Books.   The Company will not close its stockholder books or
records in any manner which prevents the timely exercise of this Warrant,
pursuant to the terms hereof.

 

7.   Transfer, Division and Combination.

 

(a)    Subject to compliance with any applicable securities laws and the
conditions set forth in Sections 1 and 7(e) hereof, this Warrant and all rights
hereunder are transferable, in whole or in part, upon surrender of this Warrant
at the office of the Company, together with a written assignment of this Warrant
substantially in the “Assignment Form” attached hereto duly executed by the
Holder or its agent or attorney and funds sufficient to pay any transfer taxes
payable upon the making of such transfer. Upon such surrender and, if required,
such payment: (i) the Company shall execute and deliver a new Warrant or
Warrants in the name of the assignee or assignees and in the denomination or
denominations specified in such instrument of assignment (ii) the Company shall
issue to the assignor a new Warrant evidencing the portion of this Warrant not
so assigned, and (iii) this Warrant shall promptly be cancelled. A Warrant, if
properly assigned, may be exercised by a new holder for the purchase of Warrant
Shares without having a new Warrant issued.

 

(b)    The Company may require, as a condition of allowing such transfer (i)
that the Holder or transferee of this Warrant, as the case may be, furnish to
the Company a written opinion of counsel (which opinion shall be in form,
substance and scope customary for opinions of counsel in comparable
transactions) to the effect that such transfer may be made without registration
under the Securities Act and under applicable state securities or blue sky laws,
(ii) that the Holder or transferee execute and deliver to the Company an
investment letter in form and substance acceptable to the Company and (iii) that
the transferee be an "accredited investor" as defined in Rule 501(a) promulgated
under the Securities Act.

 

8.    No Rights as Shareholder until Exercise.   This Warrant does not entitle
the Holder to any voting rights or other rights as a shareholder of the Company
prior to the exercise hereof. Upon the surrender of this Warrant and the payment
of the aggregate Exercise Price, the Warrant Shares so purchased shall be and be
deemed to be issued to such Holder as the record owner of such shares as of the
close of business on the later of the date of such surrender or payment.

 

9.    Loss, Theft, Destruction or Mutilation of Warrant.   The Company covenants
that upon receipt by the Company of evidence reasonably satisfactory to it of
the loss, theft, destruction or mutilation of this Warrant or any stock
certificate relating to the Warrant Shares, and in case of loss, theft or
destruction, of indemnity or security reasonably satisfactory to it (which, in
the case of the Warrant, shall not include the posting of any bond), and upon
surrender and cancellation of such Warrant or stock certificate, if mutilated,
the Company will make and deliver a new Warrant or stock certificate of like
tenor and dated as of such cancellation, in lieu of such Warrant or stock
certificate.

 

10.  Saturdays, Sundays, Holidays, etc.   If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall be a Saturday, Sunday or a legal holiday, then such action may be taken or
such right may be exercised on the next succeeding day not a Saturday, Sunday or
legal holiday.

 

 3 

 

 

11.   Adjustments of Exercise Price and Number of Warrant Shares.   The number
and kind of securities purchasable upon the exercise of this Warrant at the
Exercise Price shall be subject to adjustment from time to time in accordance
with the following: In case the Company shall (i) pay a dividend in shares of
Common Stock or make a distribution in shares of Common Stock to all holders of
its outstanding Common Stock, (ii) subdivide its outstanding shares of Common
Stock into a greater number of shares, (iii) combine its outstanding shares of
Common Stock into a smaller number of shares of Common Stock, or (iv) issue any
shares of its capital stock in a reclassification of the Common Stock, then the
number of Warrant Shares purchasable upon exercise of this Warrant immediately
prior thereto shall be adjusted so that the Holder shall be entitled to receive
the kind and number of Warrant Shares or other securities of the Company which
it would have owned or have been entitled to receive had such Warrant been
exercised in advance thereof. Upon each such adjustment of the kind and number
of Warrant Shares or other securities of the Company which are purchasable
hereunder, the Holder shall thereafter be entitled to purchase the number of
Warrant Shares or other securities resulting from such adjustment at an Exercise
Price per Warrant Share or other security obtained by multiplying the Exercise
Price in effect immediately prior to such adjustment by the number of Warrant
Shares purchasable pursuant hereto immediately prior to such adjustment and
dividing by the number of Warrant Shares or other securities of the Company
resulting from such adjustment. An adjustment made pursuant to this paragraph
shall become effective immediately after the effective date of such event
retroactive to the record date, if any, for such event.

 

12.   Reclassification, Merger, Consolidation or Disposition of Assets.   In
case the Company shall reclassify its Common Stock, consolidate or merge with or
into another corporation (where the Company is not the surviving corporation),
or sell, transfer or otherwise dispose of all or substantially all its property,
assets or business to another corporation and, pursuant to the terms of such
reclassification, merger, consolidation or disposition of assets, shares of
common stock of the successor or acquiring corporation, or any cash, shares of
stock or other securities or property of any nature whatsoever (including
warrants or other subscription or purchase rights) in addition to or in lieu of
common stock of the successor or acquiring corporation ("Other Property"), are
to be received by or distributed to the holders of Common Stock of the Company,
then the Holder shall have the right thereafter to receive, upon exercise of
this Warrant, the number of shares of common stock of the successor or acquiring
corporation and Other Property receivable upon or as a result of such
reclassification, merger, consolidation or disposition of assets by a holder of
the total number of shares of Common Stock for which this Warrant is exercisable
immediately prior to such event. In case of any such reclassification, merger,
consolidation or disposition of assets, the successor or acquiring corporation
(if other than the Company) shall expressly assume the due and punctual
observance and performance of each and every covenant and condition of this
Warrant to be performed and observed by the Company and all the obligations and
liabilities hereunder, subject to such modifications as may be deemed
appropriate (as determined in good faith by resolution of the Board of Directors
of the Company) in order to provide for adjustments of Warrant Shares for which
this Warrant is exercisable which shall be as nearly equivalent as practicable
to the adjustments provided for in this Section 12. For purposes of this Section
12, “common stock of the successor or acquiring corporation” shall include stock
of such corporation of any class which is not preferred as to dividends or
assets over any other class of stock of such corporation and which is not
subject to redemption and shall also include any evidences of indebtedness,
shares of stock or other securities which are convertible into or exchangeable
for any such stock, either immediately or upon the arrival of a specified date
or the happening of a specified event and any warrants or other rights to
subscribe for or purchase any such stock. The foregoing provisions of this
Section 12 shall similarly apply to successive reorganizations,
reclassifications, mergers, consolidations or disposition of assets.

 

13.   Notice of Adjustment.   Whenever the number of Warrant Shares or number or
kind of securities or other property purchasable upon the exercise of this
Warrant or the Exercise Price is adjusted, as herein provided, the Company shall
give notice thereof to the Holder, which notice shall state the number of
Warrant Shares (and other securities or property) purchasable upon the exercise
of this Warrant and the Exercise Price of such Warrant Shares (and other
securities or property) after such adjustment, setting forth a brief statement
of the facts requiring such adjustment and setting forth the computation by
which such adjustment was made.

 

 4 

 

 

14.   Authorized Shares.   The Company covenants that during the period the
Warrant is outstanding, it will reserve from its authorized and unissued Common
Stock a sufficient number of shares to provide for the issuance of the Warrant
Shares upon the exercise of any purchase rights under this Warrant. The Company
further covenants that its issuance of this Warrant shall constitute full
authority to its officers who are charged with the duty of executing stock
certificates to execute and issue the necessary certificates for the Warrant
Shares upon the exercise of the purchase rights under this Warrant. The Company
will take all such reasonable action as may be necessary to assure that such
Warrant Shares may be issued as provided herein without violation of any
applicable law or regulation, or of any requirements of the NASDAQ or any other
exchange on which the Common Stock may be listed.

 

15.   Miscellaneous.

 

(a)   Jurisdiction.   This Warrant shall constitute a contract made under the
laws of New York, without regard to its conflict of law, principles or rules.

 

(b)   Restrictions.   The Holder acknowledges that the Warrant Shares acquired
upon the exercise of this Warrant will have restrictions upon resale imposed by
state and federal securities laws and will have an appropriate legend imprinted
thereon.

 

(c)   Nonwaiver.   No course of dealing or any delay or failure to exercise any
right hereunder on the part of the Holder shall operate as a waiver of such
right or otherwise prejudice the Holder's rights, powers or remedies; provided,
however, that all rights hereunder terminate on the Termination Date.

 

(d)   Notices.   Any notice, request or other document required or permitted to
be given or delivered to the Holder by the Company shall be delivered in
accordance with the notice provisions of the Agreement; provided that upon any
permitted assignment of this Warrant, the assignee shall promptly provide the
Company with its contact information.

 

(e)   Limitation of Liability.   No provision hereof, in the absence of any
affirmative action by the Holder to exercise this Warrant or purchase Warrant
Shares, and no enumeration herein of the rights or privileges of Holder, shall
give rise to any liability of Holder for the purchase price of any Common Stock
or as a stockholder of the Company, whether such liability is asserted by the
Company or by creditors of the Company.

 

(f)   Successors and Assigns.   Subject to applicable securities laws, this
Warrant and the rights and obligations evidenced hereby shall inure to the
benefit of and be binding upon the successors of the Company and the successors
and permitted assigns of the Holder. The provisions of this Warrant are intended
to be for the benefit of all Holders from time to time of this Warrant and shall
be enforceable by any such Holder or holder of Warrant Shares.

 

(g)   Amendment.   This Warrant may be modified or amended (or the provisions
hereof waived) with the written consent of the Company and the Holder.

 

(h)   Severability.   Wherever possible, each provision of this Warrant shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Warrant shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provisions
or the remaining provisions of this Warrant.

 

(i)   Headings.   The headings used in this Warrant are for the convenience of
reference only and shall not, for any purpose, be deemed a part of this Warrant.

 

 5 

 

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
officer thereunto duly authorized.

 

Dated:             Fortress Biotech, Inc.         By:       Name    

Title:

 

 

 6 

 

 

NOTICE OF EXERCISE FORM

 



To: Fortress Biotech, Inc.   2 Gansevoort Street, 9th Floor
New York, NY 10014   Attn: Legal Department

 

(1)   The undersigned hereby elects to purchase__________Warrant Shares of
Fortress Biotech, Inc. pursuant to the terms of the attached Warrant, and
tenders herewith payment of the exercise price in full, together with all
applicable transfer taxes, if any.

 

(2)   Method of Exercise (Please initial the applicable blank):

 



  ______   The undersigned elects to exercise the attached Warrant by means of a
cash payment and tenders herewith or by concurrent wire transfer payment in full
for the purchase price of the shares being purchased, together with all
applicable transfer taxes, if any.           ______   The undersigned elects to
exercise the attached Warrant by means of the net exercise provisions of Section
1(b) of the Warrant.

 

(3)   Please issue a certificate or certificates representing said Warrant
Shares in the name of the undersigned or in such other name as is specified
below:

 

     

 

The Warrant Shares shall be delivered to the following:

 

                             

 

(3)         Accredited Investor.    The undersigned is an "accredited investor"
as defined in Regulation D promulgated under the Securities Act of 1933, as
amended.

 

  [PURCHASER]         By:                   Name:     Title:         Dated:    

 



 7 

 

 

ASSIGNMENT FORM

 

(To assign the foregoing warrant, execute
this form and supply required information.
Do not use this form to exercise the warrant.)

 

FOR VALUE RECEIVED, the foregoing Warrant and all rights evidenced thereby are
hereby assigned to

 

     whose address is                                      

 

Dated: ____________, ______________

 

  Holder's Signature:               Holder's Address:                    

 

       

Signature Guaranteed:

   

 

NOTE: The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatsoever, and must be guaranteed by a bank or trust company. Officers
of corporations and those acting in a fiduciary or other representative capacity
should file proper evidence of authority to assign the foregoing Warrant.

 

 8 

 